Exhibit 21 Dover Subsidiaries- Domesticand Foreign Company Name Where Incorporated Domestic Avborne Accessory Group, Inc. Delaware Barker Specialty Products, L.L.C. Delaware Bayne Machine Works, Inc. South Carolina Belvac Production Machinery, Inc. Virginia Canada Organization & Development LLC Delaware CCI Field Services, Inc. Delaware Challenger Process Systems Co. Delaware Chief Automotive Technologies, LLC. Delaware Clove Park Insurance Company New York Colder Products Company Minnesota Cook-MFS, Inc. Delaware CP Formation LLC Delaware CPE Acquisition Co. Delaware CPI Products, Inc. Delaware DatamaxInternational Corporation Delaware Datamax-O'Neil Corporation Delaware DD1, Inc Delaware DDI Properties, Inc. California DEK U.S.A., Inc. Delaware DEK USA Logistics, Inc. Delaware Delaware Capital Formation, Inc. Delaware Delaware Capital Holdings, Inc. Delaware De-Sta-Co Cylinders, Inc. Delaware De-Sta-Co Manufacturing Tubular Products Delaware DFH Corporation Delaware Dielectric Laboratories, Inc. Delaware Dover Acquisition Corporation Delaware Dover BMCS Acquisition Corp. Delaware Dover Corporation Delaware Dover DEI Services, Inc. Delaware Dover Diversified De, Inc. Delaware Dover Communication Technologies, Inc. Delaware Dover Engineered Systems, Inc. Delaware Dover Europe, Inc. Delaware Dover Energy, Inc. Delaware Dover Global Holdings, Inc. Delaware Dover Global Logsitics, LLC Delaware Dover Printing & Identification, Inc. Delaware Dow-Key Microwave Corporation Delaware EOA Systems, Inc. Delaware Everett Charles Technologies, Inc. Delaware FB iMonitoring Inc.
